PER CURIAM.
This is an appeal from an order denying a motion to vacate a judgment and sentence, entered upon a plea of guilty to an indictment charging theft from the mails, in violation of Section 317 of 18 United States Code Annotated. The ground of the motion was that the indictment was void in that it did not charge a crime under the section, but merely the stealing of an “envelope;” and this, it is contended, is not made criminal by the section. It appears, however, that the charge of the indictment was the stealing of an envelope addressed to a certain person, containing a check payable to the addressee, and deposited in an authorized depository for mail matter. That this sufficiently charges a violation of the statute is too clear for argument and nothing need be added to what was said by the learned judge below in disposing of the matter. The motion to dismiss the appeal will be denied and the order appealed from will be affirmed.
Motion to dismiss appeal denied. Order affirmed.